Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145079 & (82)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  COALITION FOR A SAFER DETROIT,                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 145079
                                                                   COA: 300516
                                                                   Wayne CC: 10-009328-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 9, 2012 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2012                        _________________________________________
         t0529                                                                Clerk